Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00461-CV

                        IN THE INTEREST OF S.K.K. and H.A.K., Children

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 14-2718-CV
                               Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 5, 2018

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on July 9, 2018. The clerk of

the court notified the appellant in writing that our records did not reflect that the filing fee in the

amount of $205 was paid. In addition, our record contains no evidence that appellant is excused

by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.

           On August 7, 2018, appellant was ordered to show cause in writing by August 22, 2018

that either: (1) the filing fee was paid; or (2) appellant is entitled to appeal without paying the filing

fee. Our order stated that if appellant failed to respond within the time provided, this appeal would

be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Because appellant

failed to respond to this court’s order and has not paid the filing fee for this appeal, this appeal is

dismissed. See id.

                                                     PER CURIAM